COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


ORA G. HARRIS

v.   Record No. 1155-96-3                       MEMORANDUM OPINION *
                                                    PER CURIAM
WEST POINT PEPPERELL, INC.                       NOVEMBER 26, 1996
AND
TRAVELERS INDEMNITY COMPANY
 OF ILLINOIS


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
           (Ora G. Harris, pro se, on brief).

           (Warren G. Britt; Britt & Gnapp, on brief),
           for appellees.



     Ora G. Harris contends that the Workers' Compensation

Commission erred in finding that she failed to prove she

sustained (1) an injury by accident arising out of and in the

course of her employment; or (2) a compensable occupational

disease.   Upon reviewing the record and the briefs of the

parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.      Rule

5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.   R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

     So viewed, the evidence established that Harris worked for

West Point Pepperell, Inc., a towel manufacturer.     Harris' job
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
required her to work at four machines, repetitively placing seven

to eight pound spools of yarn on a rack and threading the yarn

through a machine.

        On May 30, 1995, Harris filed a claim seeking compensation

benefits beginning July 21, 1993.      In her application, Harris

alleged she sustained an injury by accident and an occupational

disease related to lifting and repetitive use of her wrist and

back, which caused carpal tunnel syndrome and bulging lumbar

discs.    At the hearing, Harris stipulated that she was not

claiming an occupational disease, but was claiming an injury by

accident of unknown date, which resulted in carpal tunnel

syndrome and lumbar disc problems.     Harris testified that she

believed her carpal tunnel syndrome and back problems began in

April 1993 as the result of repetitive lifting at work.
        Harris acknowledged that she had sustained back injuries in

an August 1, 1992 motor vehicle accident not related to her

employment.    Dr. Ronald Haney examined Harris after the accident

and noted that Harris sustained injuries to her forehead, right

forearm, elbow, and both knees.    Harris also complained of

thoracic pain, chest pain, right hand numbness, and right hip

pain.

        Dr. Haney ultimately diagnosed Harris as suffering from

carpal tunnel syndrome on the right and bulging discs at L4-5 and

L5-S1.    He performed carpal tunnel release surgery on her right

wrist.    After Harris continued to complain of chest and back




                                   2
pain, Dr. Haney diagnosed myofascial syndrome.     Although Dr.

Haney referred to the August 1, 1992 motor vehicle accident in

his notes, he never referred to Harris' employment as a cause of

her conditions nor did he ever relate Harris' conditions to any

specific work-related incident.

                      I.   Injury by Accident

     "In order to carry [her] burden of proving an 'injury by

accident,' a claimant must prove the cause of [her] injury was an
identifiable incident or sudden precipitating event and that it

resulted in an obvious and sudden mechanical or structural change

in the body."   Morris v. Morris, 238 Va. 578, 589, 385 S.E.2d
858, 865 (1989).   Unless we can say as a matter of law that

Harris' evidence sustained her burden of proof, the commission's

finding is binding and conclusive upon us.      Tomko v. Michael's

Plastering Co., 210 Va. 697, 699, 173 S.E.2d 833, 835 (1970).

     Neither Harris' testimony nor the medical records

established that Harris' carpal tunnel syndrome or lumbar disc

condition was caused by a specific identifiable work-related

incident.   Furthermore, in Stenrich Group v. Jemmott, 251 Va.
186, 199, 467 S.E.2d 795, 802 (1996), the Supreme Court held that

"job-related impairments resulting from cumulative trauma caused

by repetitive motion, however labeled or however defined, are, as

a matter of law, not compensable under the present provisions of

the Act."   Accordingly, we cannot say as a matter of law that

Harris proved she sustained an injury by accident arising out of




                                  3
and in the course of her employment.




                                4
                    II.   Occupational Disease

     Any theory of recovery that is not raised before the

commission will not be considered for the first time on appeal.

Kendrick v. Nationwide Homes, Inc., 4 Va. App. 189, 192, 355
S.E.2d 347, 349 (1987); Rule 5A:18.   Harris did not pursue an

occupational disease claim before the commission.   Therefore, we

will not consider this claim on appeal.

     For the reasons stated, we affirm the commission's decision.
                                                    Affirmed.




                                 5